The record having been perfected, the appeal is reinstated and the case considered on its merits.
It appears that, through no negligence on the part of either appellant or his attorney, appellant has been deprived of a statement of facts. Upon the affidavit of the appellant, timely filed, to the effect that he was unable to pay for a statement of facts or give security therefor, the trial judge entered an order directing that the court reporter immediately prepare a statement of facts in this cause. The court reporter failed to comply with said order. On the point in question the State's Attorney before this Court confesses error.
The judgment is reversed and the cause remanded.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.